Citation Nr: 0504926	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  93-22 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to October 
1987 with a period of unverified service form August 1967 to 
June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1993 rating determination by the Boston, Massachusetts, 
Regional Office (RO).  

This case was currently before the Board in June 1999, March 
2001 and April 2003 and remanded for additional development 
and adjudication.  

In December 2004, the veteran submitted additional evidence 
without a signed waiver of initial consideration by the 
agency of original jurisdiction(AOJ).  The evidence received 
consists of a lay statement from the veteran reiterating 
contentions previously made.  Although such evidence has not 
first been considered by the AOJ, the Board finds that a 
remand for RO consideration in the first instance, is not 
warranted.  The additional evidence received is without any 
relevant or material bearing on the outcome of the claim 
currently on appeal.  Therefore, there is no need to remand 
the issue to the RO for initial consideration of the recently 
received evidence.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Lumbosacral strain manifests with subjective complaints 
of recurring episodic exacerbations of pain resulting in 
slight to moderate limitation of lumbar motion.  Objectively, 
the lumbosacral strain manifests with no clinical evidence of 
spasm, no tenderness, and negative straight leg raising.  
There is radiographic evidence of degenerative disc changes 
of the lumbar spine, with small central contained disc 
protrusion at L3-4 and mild bulging annulus at L4-5 with no 
significant neurological findings.  


CONCLUSION OF LAW

The criteria for an increased evaluation for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243; (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  
In June 1993, following routine examination of March 25, 
1993, the RO continued the 10 percent evaluation.  The 
veteran disagreed with the decision and filed a timely 
appeal.  A rating action in March 2000 granted a 20 percent 
evaluation effective the date of the March 1993 VA orthopedic 
examination.  All of these events occurred prior to the 
effective date of VCAA.  In June 2004, the RO, by letter, 
informed the veteran of the requirements of VCAA.  In a 
supplemental statement of the case, dated in November 2004, 
the veteran was provided with the applicable law and 
regulations regarding VCAA.  Under the circumstances, the 
Board finds that there has been substantial compliance with 
Pelegrini II in that the veteran has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making disability evaluations. 38 
C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2004), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by  VA, including the criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  In November 2004, VA provided the veteran was the 
new regulatory criteria used for the evaluation of disease 
and injuries of the spine.  This change revises the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
In addition to renumbering the diagnostic codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities, with the possible exception of 
intervertebral disc syndrome (IVDS), are to be rated under.  
See also 67 Fed. Reg. 54,345 (August 22, 2002), effective 
September 23, 2002 ("Interim" IVDS regulations, providing 2 
prong test for evaluating IVDS based either on acute or 
chronic symptomatology picture, replaced by 68 Fed. Reg. 
51,454, providing different 2-prong test).  Because the 
veteran has not been diagnosed with IVDS, and because his 
neurological examination was repeatedly negative, the interim 
regulations at 67 Fed. Reg. 54,345 are not for consideration 
in the instant case.

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent rating and moderate 
limitation of motion warrants a 20 percent rating.  A 40 
percent rating is assigned for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a (2002).

Subsequently, under the revised criteria for spinal 
disabilities, a 10 percent rating will be assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent rating will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating will be assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. 

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating. 

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).

The effective date for an award of increased compensation is 
the later of the date of the receipt of claim or the date on 
which "entitlement arose."  38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o) (2004).



Factual Background

Service connection for residuals of a low back injury was 
granted by an August 1988 rating action.  A 10 percent 
evaluation was assigned.  The award was based on service 
medical records and post service VA examination.

In March 1993, the veteran underwent a routine future 
examination to assess the degree of disability resulting from 
his lumbar spine disability.  He complained of progressive 
lumbosacral pain, which had markedly worsened over the past 
years since his last examination in 1991.  He also complained 
of pain radiating from the sacrum around anteriorly to the 
lower abdomen but he did not have sciatica.  He reported that 
the pain limited sporting activities.  Examination revealed 
that he moved very stiffly and carefully when it came to the 
trunk and lower spine.  There was very slight scoliosis.  
Range of motion on forward flexion was to 80 degrees, 
backward extension to 10-15 degrees; lateral flexion to 15 
degrees bilaterally and rotation to 5 degrees bilaterally.  
There was no motor loss or sensory deficit of the lower 
extremities.  Deep tendon reflexes of the lower extremities 
were 1+ and equal.  Plantar response was normal.  X-rays of 
the lumbar spine were essentially unremarkable.  

Also of record were medical opinions from the veteran's 
private chiropractor dated in March and April 1993 reporting 
treatment for a flare up of chronic low back pain lasting 
approximately three months.  Included with the opinions is an 
April 1993 MRI (magnetic resonance imaging) report.  The 
report showed possible transitional vertebra present, 
vertebral body labeling convention arbitrary as indicated on 
films.  There was a small central contained disc protrusion 
at L3-4, only minimally indenting anterior thecal sac and 
mild bulging annulus at L4-5.  Mild degenerative disc changes 
were also noted.  

A November 1998 statement from the veteran's chiropractor was 
to the effect that the veteran continued to have chronic back 
pain with restricted motion, requiring continuing treatment.  

During VA examination in November 1998, the veteran 
complained of chronic back pain.  He reported that his back 
"goes out" one to two times a month.  When this occurs he 
has to spend one day at home on bedrest.  The length of 
exacerbation lasts anywhere from three to seven days.  During 
the episodes the veteran is able to work but is not able to 
maintain an upright posture.  He noted no specific triggers 
for his back pain exacerbations, although he noted that he 
had modified his lifestyle significantly.  He was no longer 
able to play racquet ball and tried not to lift anything 
heavy since these were frequent triggers of his back pain in 
the past.  The pain was mainly localized to the low back, 
although over the last year he had occasionally noted pain 
radiating into his legs.  He was able to ambulate without the 
use of assistive devices.  He had not had any surgery to his 
back.  He was followed by a chiropractor but was not on any 
medications.  He felt that the chiropractor maneuvers were 
helpful in treating the back pain exacerbations.  He was 
employed as a counselor and his job basically required 
sitting.  He had no limitation in the amount of time he could 
sit or walk, providing he was not having a low back pain 
exacerbation.  

Examination of the low back revealed no evidence of 
paraspinal spasms.  On range of motion testing of the lumbar 
spine, there was 80 degrees of forward flexion and the 
veteran was able to reach within 6 inches of the floor.  On 
lateral rotation he was able to bend 20 degrees bilaterally 
and extension was 10-15 degrees.  The straight leg raising 
test was negative bilaterally.  The clinical impression was 
degenerative joint disease of the lumbosacral spine with a 
small central continued disc protrusion at L3-4 and a mild 
bulging annulus at L4-5.  Lumbosacral strain with no evidence 
of radiculopathy at this time. 

The VA examiner also reviewed the April 1993 MRI noting that 
at L3-4 there was a tiny focal of central disc protrusion, 
which was contained by the posterior longitudinal ligament.  
This only minimally indents the anterior thecal sac proximal 
to the exit point of the L4 nerve root with no evidence of 
nerve root compression or dislocation.  There was a positive 
signal in the nucleus pulposus at this level and some minimal 
disc space narrowing.  At L4-5, there was mild disc bulging 
of the annulus noted.  There was no evidence of frank disc 
herniation or significant spinal stenosis noted.   There was 
mild bulging of the annulus minimally about the anterior 
aspect of the left L5 nerve root proximal to its entrance 
into its lateral recess, but there was no evidence of nerve 
root compression or displacement.  There were no significant 
abnormalities at L5-S1.  

In March 2000, the RO assigned a 20 percent rating, for 
moderate limitation of motion, effective March 25, 1993, the 
date of the previous VA examination.  

At travel board hearing in November 2002, the veteran 
testified that he had received treatment over the last nine 
years for his back pain, primarily from his chiropractor.  He 
also underwent a six-month course of deep muscle treatment.  
He testified that his back pain affects his daily activities 
and family relationships.  He has had to modify his lifestyle 
significantly and on occasion uses a cane.  He also testified 
that his current employment requires no physical activity, 
but that he is restricted from employment involving any type 
of activity that would require a lot of strain or mobility.  
He has not been refused promotions.  

At the hearing, the veteran submitted a November 2002 medical 
statement from his chiropractor, which noted continued 
treatment of the veteran as well as provided additional 
comment on the veteran's 1993 radiological findings.  The 
medical opinion was accompanied by records from the Hampshire 
County Sheriff's Office showing the veteran's leave records 
for the years 1990, 1991, 1993, 1995, 1996, 1997 and 1998.  
They show that the veteran missed all or part of 14 days from 
work, on sick leave, between 1990 and 1998. 

The veteran underwent a contract examination through QTC 
Medical Services (QTC) in July 2004.  He complained of 
chronic pain once a week lasting for three days.  The pain 
was described as aching, oppressing and cramping.  On a scale 
from 1 to 10 (10 being the worst), the pain level was six.  
The pain could be elicited by physical activity and is 
relieved by rest and chiropractor manipulations.  At the time 
of the pain he can function without medication.  He denied 
any numbness or tingling in the legs or arms.  He denied 
weakness of the hands or feet.  He related incapacitating 
episodes as often as 3 times per year, which lasts for 5 
days.  Over the past year he had no incidents of 
incapacitation.  The veteran's functional impairment is 
restriction of physical activity.  He reported that he cannot 
lift at work or play racquetball.  The condition has resulted 
in 5 days lost from work in the last year.  

The veteran's posture and gait were within normal limits.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was absent and 
no tenderness was noted.  Straight leg raising was negative 
bilaterally.  Range of motion of the lumbar spine on forward 
flexion was to 90 degrees with pain, backward extension to 10 
degrees, right lateral flexion to 30 degrees and left lateral 
flexion to 20 degrees.  Rotation was to 30 degrees 
bilaterally.  Range of motion was additionally limited by 
pain and pain was the major functional impact.  The examiner 
noted that with flare-ups the veteran would have some 
difficulty with forward flexion and lateral bending.  
However, he was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis of the spine and no signs of intervertebral disc 
syndrome.  There was no muscle spasm on extreme forward 
bending; marked limitation of forward bending; loss of 
lateral motion or narrowing or irregularity of joint space.  

Neurological examination of the lower extremities revealed 
motor function and sensory function were both within normal 
limits.  The lower extremity reflexes revealed knee jerk 1+ 
and ankle jerk absent, bilaterally.  The examiner concluded 
that the veteran has some limited range of motion of the 
lumbar spine due to pain only which is the main functional 
impact.  There were no neurological findings to indicate a 
nerve root disorder.  X-rays of the lumbar spine showed the 
visualize vertebra and disc were normal in height 
configuration and alignment.  There was no evidence of 
fracture, focal bone lesion or significant arthritic changes.  

The examiner noted that the lumbosacral strain would not 
interfere with the veteran's employment as a case worker, 
which was basically sedentary.  The examiner noted the 
veteran's disc bulges did not create any sciatic neuropathy, 
although he may have mild intermittent attacks, which are 
relieved with chiropractor.  The examiner concluded that the 
diagnosis was lumbosacral strain only.

Pursuant to the Board's April 2003 remand, the RO contacted 
the veteran by letter in June 2004 and asked him to identify 
any medical care providers who had recently treated his 
service-connected lumbar spine disability.  Of particular 
interest were records from the veteran's private treating 
physician, his private chiropractor and a deep muscle 
therapist.  

No monthly clinical records were received from the 
chiropractor but he did provide a medical statement 
indicating continued regular treatment of the veteran.  He 
also had the veteran's July 2004 X-rays report reviewed by a 
chiropractic radiologist.  The private radiologist concluded 
that with regard to the lumbar spine biomechanical 
alterations were suspected and there was evidence early 
spondylosis L4-5 and L5-S1.  There was evidence of Baastrup's 
Disease at L4-5.

Also submitted was a September 2004 x-ray report of the 
veteran's cervical spine apparently ordered by the veteran's 
private treating physician.

Analysis

The Board notes that while the veteran complains of 
significant disability related to his low back, the objective 
medical evidence does not substantiate his contentions.  
During the course of the appeal he has complained of back 
pain, which is present daily and tends to increase in 
severity during activity.  The pain is relieved by rest but 
remains present.  Of some significance is the fact that he 
has not undergone surgery or been issued a cane or back 
brace.  Treatment such as chiropractic manipulation has 
apparently been of some help in providing relief.  During VA 
examination in March 1993 his primary symptom was pain which 
occurred about twice a month.  His lumbar strain was 
manifested by limitation of motion with pain, which was 
slight in terms of flexion at 80 degrees, but more moderate 
in all other directions with lateral flexion at 15 degrees 
and rotation at 5 degrees.  The objective evidence indicated 
no demonstrable pathology in his back.  It appears that he 
was assigned a 20 percent rating on the basis that his 
disability picture more nearly approximated that of rating 
for muscle spasm on extreme forward bending and loss of 
lateral spine motion under Diagnostic Code 5295, as of the 
date of the March 1993 VA examination.  
The remaining clinical evidence reveals that the veteran's 
low back disability is manifested by radiographic evidence of 
a small central contained disc protrusion at L3-4, only 
minimally indenting anterior thecal sac and mild bulging 
annulus at L4-5.  Nevertheless, no evidence shows that the 
veteran's low back disability constitutes a severe 
lumbosacral strain as defined under Diagnostic Code 5295.  
For instance, none of the clinical evidence shows that this 
disability is manifested by listing of the whole spine to the 
opposite side or marked limitation of forward bending while 
standing.  Range of motion testing showed that the veteran 
was able to flex forward to at least 70 degrees.  Marked 
limitation of forward motion, therefore, has not been shown.  
Also, no examination report made any mention of a positive 
Goldthwaite's sign or abnormal mobility on forced motion.  In 
fact, none of the examination reports of record show more 
than moderate limitation of motion of the lumbar spine.  
Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's 
lumbosacral strain under the old criteria.

Similarly, considering the veteran's lumbar spine disability 
under the criteria that became effective September 26, 2003, 
he does not meet the criteria for a rating in excess of 20 
percent since the evidence does not show either favorable or 
unfavorable ankylosis of the spine or limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2004).

In reaching its determination consideration has been given to 
the impact of the veteran's functional loss due to pain when 
rating service-connected disabilities, as required by DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The functional limitation 
of the lumbar spine (i.e. limitation of motion ) is clearly 
due to his pain, as it is the chief factor, which prevents 
further movement.  However, there is no evidence that pain 
produces any greater disability than that which has already 
been considered in assigning the 20 percent current 
evaluation.  Medical reports generated during the course of 
the appeal, show some limitation of motion of the lumbar 
spine due to pain, but the reported degrees of range of 
motion reflect restriction, which is no more than slight to 
moderate in degree.  The medical records show the best range 
of motion was at the 2004 QTC examination (90 degrees flexion 
and 10 degrees extension) and the worst range of motion was 
at the 1991 VA examination (70 degrees flexion and 10 degrees 
extension).  The veteran's low back disability has not been 
shown, during an exacerbation of symptoms, to result in 
muscle atrophy, decreased strength, lack of normal endurance, 
or incoordination.  His low back disability is not shown to 
preclude ambulation or performance of other daily activities 
and functions, albeit these activities are limited by his 
back pain.  It is the Board's opinion that the effects of 
pain reasonably shown to be due to the veteran's service-
connected low back disability are fully contemplated by the 
20 percent rating that is now in effect.  Although the Board 
is required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Given the medical findings which do not reflect range of 
motion deficits that came close to the requirements for a 
rating in excess of 20 percent under either the old or new 
criteria, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" due to limitation of motion in the lumbar spine caused 
by complaints of pain.  Accordingly, the Board finds that a 
rating in excess of 20 percent for the veteran's lumbosacral 
strain is not warranted.  

The Board has also considered if the veteran is entitled to a 
higher disability rating under alternative diagnostic codes 
available for evaluating spine disabilities.  Most recently 
in 2004 the examiner noted absent ankle jerks.  The Board is 
aware that an absent ankle jerk is among the symptoms listed 
in the criteria for a 60 percent evaluation under Diagnostic 
Code 5293.  However, the Board has based its evaluation on 
the entire disability picture.  Aside from the absent ankle 
jerks in 2004, the veteran's neurological examination was 
essentially unremarkable.  The evidence of record shows the 
veteran's pain is mainly localized to the low back with few, 
if any, complaints of pain radiating into the legs.  This is 
consistent with the March 1993 MRI report, which showed only 
mild disc bulging.  Also, no examination report revealed 
significant neurological findings.  Lastly, the examiner in 
2004 specifically concluded there was no evidence of 
intervertebral disc syndrome.  As such, an increased 
disability rating is not viable.  See 38 C.F.R. §§ 4.27, 
4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 54,345 (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293) 
(effective Sept. 23, 2002).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence.

The Board further notes that the record simply does not 
contain evidence of any ankylosis (Diagnostic Code 5289) or 
more than slight to moderate limitation of motion of the 
lumbar spine (Diagnostic Code 5292).  As noted above, the 
most recent range of motion testing showed forward flexion to 
90 degrees, extension to 10 degrees, lateral bending to at 
least 20 degrees and rotation to 30 degrees.  These findings 
are consistent with no more than moderate limitation of 
motion and do not support a higher rating on the basis of 
severe limitation of motion under Diagnostic Code 5292.  In 
short, the Board finds there is no basis for assigning an 
evaluation in excess of 20 percent for the veteran's 
lumbosacral strain under any other potentially applicable 
diagnostic code.

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2004).  In the present case, the 
veteran's lumbosacral strain is not shown to have required 
frequent hospitalization.  Moreover, he has not demonstrated 
that his lumbosacral strain, in and of itself, is productive 
of marked interference with his employment.  In particular, 
as regards employability, the Board notes the veteran's 
complaints that his low back interfered with his job as a 
counselor and that he submitted statements from his employer 
detailing time lost from work due to back disability.  The 
Board emphasizes, that there is nothing unusual for an 
individual with a back disability being unable to perform 
manual labor and that some interference with employment, is 
contemplated in the assigned evaluations for the lumbar 
spine.  Consequently, the Board is of the opinion that the 
work impairment attributable to the veteran's service- 
connected lumbosacral strain is adequately reflected by the 
current schedular rating, and is not of such severity to 
constitute marked interference with employment so as to 
render impractical the regular schedular standards.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Therefore, 38 C.F.R. § 3.321(b)(1) does not provide 
an additional basis for an increased evaluation.

The Board notes that the veteran has indicated that back pain 
has severely limited his physical activity and he is 
competent to testify to readily visible and identifiable 
symptoms.  However, the evidence does not reveal that he 
possesses the requisite medical knowledge or education to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  There is no evidence of indicative of 
significant functional loss not already included in the 
assigned 20 percent evaluation.

Hence, effective from the date of the veteran's March 1993 VA 
examination, a 20 percent rating is entirely appropriate for 
degenerative disc disease of the lumbosacral spine, as this 
is the earliest date showing an increase in the disability.  
See 38 C.F.R. § 3.400 (2004).

The preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for mechanical low back 
pain.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.CA. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for lumbosacral strain 
is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


